ORDER

Cleveland Jackson (hereinafter “Mov-ant”) appeals from the judgment denying his Rule 29.15 post-conviction motion after *511an evidentiary hearing. Movant was convicted of two counts of murder in the first degree, in violation of Section 564.020.1 RSMo 20001 two counts of armed criminal action, in violation of Section 571.015, robbery in the first degree, in violation of Section 569.020, and assault in the first degree, in violation of Section 565.050. Movant’s convictions were affirmed on direct appeal. State v. Jackson, 28 S.W.3d 400 (Mo.App. E.D.2000). Movant prematurely filed a pro se Rule 29.15 motion and subsequently filed a timely motion, which was denied after an evidentiary hearing.
Movant raises two points on appeal. Movant claims that the motion court clearly erred in denying his Rule 29.15 motion in that trial counsel was ineffective for failing to: 1) question prospective jurors as to whether they would automatically believe the incriminating testimony of a State witness even though he received consideration from the State for his testimony; and 2) failing to inform jurors in her opening statement that the State’s witness was testifying in exchange for a deal.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).

. All further statutoiy references are to RSMo 2000 unless otherwise indicated.